DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
 

Allowable Subject Matter
	Claims 15-34 allowed. 
	The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claim 15 as currently amended recites a method of additively manufacturing three-dimensional objects with an assignment of respective ones of a plurality of layer portions to respective ones of a plurality of energy beams. The critical element of independent Claim 15 is this assignment determined through sequentially forming the plurality of layer portions based on writing time. This is arrived at through 
From the disclosure and as recited in Claims 30, 31, this assignment takes the form of a Huffman coding tree where, as quoted from the instant invention, (see US 2019/0118483, paragraph [0012]) “…inventively, the principle of the Huffman coding is transferred to additive manufacturing processes, wherein instead of using the frequency of appearance of single symbols as in the conventional Huffman coding, the irradiation time (writing time) of each part is used…”

	The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Ibaraki (US 2003/0028407) discloses a method for perforating a plurality of holes in a printed circuit board by laser beam irradiation utilizing a two-unit area placement planning device with a moving stage and such that the number of energy beam scanning and the number of moving the stage are minimized. The distance of moving the stage and scanning are shortened by solving a “traveling salesman” problem.  This is accomplished by expressing point position data representing working positions or areas scattered on the workpiece in a tree type data structure (see Fig. 57 below).

    PNG
    media_image1.png
    949
    1180
    media_image1.png
    Greyscale

However, unlike the instant invention, this tree structure is used for grouping internal nodes and leaf nodes from the placement in various areas of the workpiece and the various leaf nodes are regarded as parts of a partial tree where the search region and the node region partially overlap – so the search is continued if there is overlay (Ibaraki, paragraphs [0326] [0327]). This is because the search uses both beam scanning time and stage moving time to obtain optimization (paragraphs [0215] [0217]) unlike a Huffman tree which compresses data by sorting by frequency (instant invention, paragraph [0012]). 
In contrast, the present invention uses a hierarchical Huffman tree structure where the layers to be irradiated are sorted in different nodes and/or discrete sub-trees of a Huffman tree generated depending on solely determining the writing time required to irradiate the various parts of the  layers (instant invention, paragraph [0012]:  Inventively, the principle of the Huffman coding is transferred to additive manufacturing processes, wherein instead of using the frequency of appearance of single symbols as in the conventional Huffman coding, the irradiation time (writing time) of each part is used) – see Fig. 2 below. 

    PNG
    media_image2.png
    845
    1234
    media_image2.png
    Greyscale


. – In this case the frequency of a predetermined writing time (present invention – paragraph [0012]).
The prior art references Ferrar (US 2016/0114432) and Kim (US 2014/0344511) were originally considered by the Examiner in combination for a 35 U.S.C. § 103 obviousness rejection, however, while Ferrar discloses a selective laser irradiation apparatus with a method of melting and consolidating sequential layers of a build material to form a plurality of layers (Ferrar, abstract), analogous to the instant application, but there was no disclosure of assigning the layer portions to the laser beams by a control unit in a plurality of subtrees with a node that groups ungrouped layer portions. 
While Kim disclosed a data storage method utilizing a Huffman coding technique to compress data rows to create a large capacity of data rows in a limited memory, this method is dedicated to storing data of a predetermined type by adding a Real Time Clock (RTC) value (Kim, paragraphs [0012] [0018]) and the grouping is based on frequency as used in data compression with the RTC value added to the data log and not used as a determining time (writing) element. 

Other prior art considered included Boot (US 6,097,523) which introduced sub-trees for the purpose of a passive optical network (PON) by which means laser signal sources are stabilized by restricting optical signal noise (Col. 4: ll 4-13), Dettloff (US 2002/0084940) which teaches a method and system of wireless communication for radio frequency identification (RFID) tags converted into a binary tree whereby a leaf is connected to a root of one of the plurality of subtrees by at least one node (paragraph [0175]), as well as Green (US 2013/0270750), Burris (US 2014/0271328), McMurtry (US 2016/0136730) and Gray (US 2017/0173737) all of which disclose various pluralities of laser beams used for additive layer manufacturing with various levels of coordination or synchronization. 
However, none of these references disclosed the novel combination of laser beam additive manufacturing with optimization assignments of the plurality of beams to the plurality of layers by means of a plurality of subtrees comprising nodes for grouping sequential layer portions based on determined writing times.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712